Title: To Thomas Jefferson from Cyrus Griffin, 11 December 1789
From: Griffin, Cyrus
To: Jefferson, Thomas



Dear Sir
Richmond December 11th. 1789

After coming with much expedition from N York I was greatly mortified at your departure from this place only some hours before I could reach the Town.
I ardently wished in person to congratulate your safe arrival; and again to renew that pleasing friendship with which you once honored me.
I had also the enclosed letter in charge from the President of the united States to deliver to your Excellency if in Richmond, or to forward by express.
Whatever you may think proper to write shall be sent on with safety and immediately.
In case you do not return to France; but shall judge it better to accept the ardent wishes of the President, let me solicit my kind friend to mention me for that foreign employment, if there shall be no particular objection. The appointment I understand would be acceptable to the French, and generally expected throughout the united States, honorable and advantageous to me, and more consonant to my turn of mind than a legal character. I am confident the President would pay the greatest attention to whatever you may say upon the subject. I should hope also that the  elevated stations I have filled in the Republic would add some consequence to the Individual.
I wanted to pay my respects to my amiable young friend Miss Jefferson, but I suppose she is now grown beyond my recollection; do present to her the hearty regards of an old fellow.
May I ask if you propose to visit N York this winter.
During the last year I was honored by a letter from your Excellency in recommendation of a French Gentleman, which I not only answered very soon after but took the liberty to enclose two letters to my wife’s sisters in Paris upon particular business. We have not heard from them since that period; perhaps they have now troubled you with letters to lady Christina or myself. I have the honor to be Dear Sir with the highest respect and consideration your most obedient servant,

Cyrus Griffin

